Fefer Petersen & Cie Attorneys at Law Telephone 4126 684-0500 Château de Barberêche Facsimile 4126 684-0505 Houston Voicemail/Fax Switzerland 1783 Barberêche New York Voicemail/Fax (281) 596-4545 E-mail jlp@ipo-law.com (212) 401-4750 March 31, U.S. Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 100 F Street, N.E. Washington, DC 20549 Re: Biofuels Power Corporation Amendment No. 1 to Form 10 Filed March 10, 2008 File No. 333-142921 Ladies and Gentlemen: This office serves as special securities counsel for Biofuels Power Corporation (the “Company”). We are writing in response to your letter dated March 18, 2008, addressed to Fred O’Connor, the Company’s Chief Executive Officer, which provided additional staff comments on the Company’s Form 10 Registration Statement. In response to the additional comments, we are electronically transmitting herewith Amendment No. 2 to the Company’s Form 10 Registration Statement. Each of our responses to the Staff’s comments is set forth below.Where applicable, our responses indicate the additions, deletions or revisions we included in the Amendment.For your convenience, our responses are prefaced by the comment in italicized text.The references to page numbers in the responses to the comments correspond to the pages in the Amendment that we are filing today on behalf of the Company via EDGAR. General Comment 1. We note the penultimate paragraph of your response letter; however, an authorized company representative must directly provide the Tandy representations. Please submit on EDGAR a separate letter from the company providing the Tandy representations. Response Concurrently with the filing of Amendment No. 2, the Company has submitted a separate letter on EDGAR providing the required Tandy representations Cover Page Comment 2. Please indicate whether you are a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company, ResponseThe cover page of Amendment No. 2 has been modified to conform to the most recent version of Form 10 posted on the SEC’s website. History, page 3 Comment 3. We note your response to comments 3, 4 and 15 in our letter dated February 7, 2008. However, your disclosure relating to the relationships among Biofuels Power, Texoga, and SRC may be confusing to investors. Therefore, please include a diagram that depicts your current organizational structure, including the minority interests and the ownership of the portion of your facilities that are held by the partnerships. In addition, your disclosure regarding the relationship between Biofuels Power and
